ACCEPTED
                                                                                          01-14-00621-CR
                                                                               FIRST COURT OF APPEALS
                                                                                       HOUSTON, TEXAS
                                                                                     4/27/2015 9:17:16 AM
                                                                                    CHRISTOPHER PRINE
                                                                                                   CLERK

                               No. 01-14-00621-CR

                                        In the                         FILED IN
                                                                1st COURT OF APPEALS
                                 Court of Appeals                   HOUSTON, TEXAS
                                       For the                  4/27/2015 9:17:16 AM
                               First District of Texas          CHRISTOPHER A. PRINE
                                                                        Clerk
                                     At Houston

                            

                                    No. 1394860
                        In the 230th Criminal District Court
                              Of Harris County, Texas

                            

                          TRAVIS BRANDON AYERS
                                  Appellant
                                     v.
                            THE STATE OF TEXAS
                                  Appellee

                            

                STATE’S MOTION FOR EXTENSION OF TIME
                  IN WHICH TO FILE APPELLATE BRIEF

                            


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

        COMES NOW THE STATE OF TEXAS, in accordance with Rules

10.5(b)(1) and 38.6(d) of the Texas Rules of Appellate Procedure, and files this

motion for extension of time in which to file the State’s brief in this case, and, in

support thereof, presents the following:


Page 1 of 4
    1. In the 230th Criminal District Court of Harris County, Texas, in cause

        number 1394860, appellant pled nolo contendere to the offense of

        intoxication manslaughter without an agreed punishment recommendation

        in The State of Texas v. Travis Brandon Ayers.

    2. On July 16, 2014, after a presentence investigation hearing, the trial court

        sentenced appellant to confinement in the Texas Department of Criminal

        Justice, Correctional Institutions Division, for thirteen years.

    3. On July 16, 2014, appellant timely written notice of appeal.

    4. Appellant filed his appellate brief with this Court on January 15, 2015.

    5. The State did not receive a copy of appellant’s brief, nor notice that

        appellant had filed his brief, until March 19, 2015.

    6. The State’s appellate brief is due on April 27, 2015.

    7. This is the State’s second request for an extension.

    8. An extension of time in which to file the State’s appellate brief is requested

        until May 27, 2015.

    9. The facts relied upon to explain the need for this extension are:

          The State did not receive a copy of appellant’s brief, nor notice that
          appellant had filed his brief, until March 19, 2015.

          The undersigned attorney was not assigned to appellant’s case until
          approximately 5:15 PM on March 20, 2015.



Page 2 of 4
          During the time in which the undersigned attorney will be
          researching and preparing the State’s appellate brief for this case,
          she will also be researching and preparing the State’s appellate
          briefs in the following cases that are also assigned to her:

                i.     Approximately $31,421.00 v. State of Texas, No. 14-14-
                       00385-CV

                ii.    Ex parte Juan Raul Rojas; No. 14-14-00781-CR

                iii.   Rodashian E. Degar v. State of Texas; No. 01-14-00660-
                       CR

                iv.    Ex parte Muhammad S. Ahshan, No. 01-14-00815-CR

                v.     Victor Todd Williams v. State of Texas; No. 14-13-00708-
                       CR

                vi.    Ex parte Brent Wayne Justice; No. 14-14-00951-CR

          Consequently, the undersigned attorney has been unable to complete
          the State’s reply brief in this case in the time permitted, despite due
          diligence, and the requested extension of time is necessary to permit
          the undersigned attorney to adequately investigate, complete, and
          file the State’s appellate brief for this cause.

    10. The State’s motion is not for purposes of delay, but so that justice may be

        done.

        WHEREFORE, the State prays that this Court will grant an extension of

time until May 27, 2015, for the undersigned attorney to complete and file the

State’s appellate brief in this case.

                                                      Respectfully submitted,



Page 3 of 4
                                                  /S/ Melissa Hervey

                                                  MELISSA P. HERVEY
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  State Bar No. 24053741
                                                  1201 Franklin Street, Suite 600
                                                  Houston, Texas 77002
                                                  Telephone (713) 755-5826
                                                  Fax (713) 755-5809
                                                  Hervey_Melissa@dao.hctx.net


                         CERTIFICATE OF SERVICE

        This is to certify that the undersigned counsel has directed the e-filing

system eFile.TXCourts.gov to serve a true and correct copy of the foregoing

document upon Joe David Wells, appellant’s attorney of record on appeal, on

April 27, 2015, at the following e-mail address, through the electronic service

system provided by eFile.TXCourts.gov:

        joedavidwells@gmail.com


                                                  /S/ Melissa Hervey

                                                  MELISSA P. HERVEY
                                                  Assistant District Attorney
                                                  Harris County, Texas
                                                  State Bar Number: 24053741
                                                  1201 Franklin Street, Suite 600
                                                  Houston, Texas 77002
                                                  Telephone (713) 755-5826
                                                  Fax (713) 755-5809
                                                  Hervey_Melissa@dao.hctx.net

Page 4 of 4